Citation Nr: 0802065	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978 
and from November 1986 to October 1989.  Following his active 
service, the veteran was a member of the U.S. Army Reserve 
(USAR) and then the Georgia Air National Guard (GANG), for 
which he served a period of active service and subsequent 
tours of active duty for training (ACDUTRA) and inactive duty 
for training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which determined new and material evidence to reopen 
a claim for service connection for a low back disorder was 
not received.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned.  A transcript of the hearing 
testimony is associated with the claims file.

In the decision below, the Board reopens the veteran's claim 
and, for the reasons discussed in REMAND portion of the 
document below, remands it to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for a de novo 
review.


FINDINGS OF FACT

1.  A February 1996 rating decision denied a claim of 
entitlement to service connection for a low back disorder 
which, in the absence of an appeal became final.

2.  The evidence submitted since the February 1996 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The February 1996 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a low back disorder has been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Being as the Board reopens the veteran's claim, discussion of 
compliance with the notice and assistance requirements of the 
VCAA would serve no useful purpose.  It would also be 
premature as additional development is needed to decide the 
veteran's claim on the merits.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

In November 1994, the veteran applied for service connection 
benefits for a low back and bilateral knee disorder, which he 
asserted were related to injuries he sustained between 1975 
and 1976 during his active Naval service, and during an 
ACDUTRA tour in 1984 or 1985.

A February 1996 rating decision noted in-service treatment 
for episodes of low back muscle strains, and determined they 
were acute and transitory episodes which resolved without any 
chronic residuals, as the 1978 examination report at 
separation noted those instances and assessed the veteran's 
spine as normal.  Further, while the rating decision noted it 
was based on service medical records for the period through 
April 1986, the decision narrative noted that only an 
examination report of the veteran's examination enlistment in 
the Army was the only document of record.  The RO 
specifically noted that it was unable to obtain any service 
medical records related to his service in the Army.

The other evidence considered in the 1996 decision were the 
veteran's private treatment records of Dr. Manning, which 
notes a June 1994 presentation with complaints of pulling his 
back that day at work and a diagnosis of back strain.  A 
September 1994 entry notes a history of multiple back 
injuries, with the most recent injury occurring a couple of 
weeks earlier.  The veteran in September 1994 reported pain 
that radiated into the left leg.  An X-ray that month showed 
degenerative disc disease at L5-S1.

An October 1994 report of Dr. Walker notes that Dr. Manning 
referred the veteran to Dr. Velazco, an orthopedist, who 
ordered an MRI and reportedly told the veteran he had two 
lumbar disc herniations.  Dr. Walker noted the veteran 
reported progressive low back pain over the prior three 
years, and that he had missed four to five weeks of work a 
year due to it.  He also noted the veteran's reported history 
of having fallen and injuring his back in service in 1975 
while carrying 200 pounds of mortar mix, and an episode in 
1983 during an ACDUTRA tour when he could not straighten up 
after lacing his boots.  Those symptoms, reported the 
veteran, eventually subsided.  At the time of the 
examination, the veteran was self-employed in heating and air 
conditioning, and his work entailed a lot of heavy lifting, 
bending, and crawling.

Dr. Walker noted his/her review of an MRI examination showed 
primarily right sided disc herniations at L4-5 and L5-S1, 
with evidence of internal disc disruption at L5-S1.  Dr. 
Walker offered no opinion as to the etiology of the veteran's 
low back disorder or otherwise indicated it was causally 
related to his active service. 

The February 1996 rating decision denied the claim.  A 
February 1996 RO letter notified the veteran of the decision 
and of his appeal rights.  The claims file contains nothing 
to indicate that the veteran did not receive the February 
1996 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely Notice of 
Disagreement (NOD) with that decision.  Thus, the February 
1996 rating decision is final and binding.  38 U.S.C.A. 
§ 7105.

Analysis

The evidence added to the record since the 1996 decision 
consists of the veteran's service medical records related to 
his membership in the USAR and GANG, his testimony at the 
hearing, and evidence of a positive private medical nexus 
opinion.

The veteran's current claim was received in May 2003.  While 
his formal claim (VA Form 21-526) and his notice of 
disagreement were not specific as to dates, his testimony at 
the hearing was quite specific.  He noted that the injury on 
which he based his claim occurred at Ft. Campbell, KY, around 
winter 1988.  Transcript, p. 15.  While the veteran indicated 
to the undersigned that the injury occurred during a second 
tour of active service, the claims file clearly documents 
that the veteran was a reservist from 1978 onward.

The USAR service medical records contain a September 1984 
Line Of Duty Determination related to the boot lacing 
incident at Ft. Stewart, GA.  The physical therapy consult 
request noted X-rays were within normal limits, and that 
straight leg raising was positive, right greater than left.  
The therapist noted a history of slight intermittent low back 
pain since 1975.  Examination revealed negative straight leg 
raising but tenderness.  The veteran's therapy included ice 
packs.

The other service medical records added to the record are 
related to the veteran's USANG service and the ultimate 
determination in May 1990 that he was no longer physically 
qualified to serve due to reasons other than a back disorder.  
The addition of the service medical records, which were not 
available at the time of the 1996 decision, entitled the 
veteran to a de novo review, as in fact noted in the February 
1996 rating decision.  Nonetheless, while the July 2003 
rating decision noted the added service medical records were 
considered, it did not note or discuss the September 1984 
incident.

The veteran stated at the hearing that one of his private 
physicians, Dr. McCoy, who treated him for his low back 
disorder, opined that his disorder was related to his claimed 
in-service injury.  Transcript, pp. 18-19.  The veteran 
provided a copy of  a report of examination conducted by Dr. 
McCoy, which the undersigned noted was in March 2007, and 
that Dr. McCoy opined the veteran's low back symptoms were 
likely causally related to the injury he reported occurred in 
service.  Transcript, p. 22.  Although the veteran stated a 
copy of the report was of record, id., the Board notes no 
such document in the claims file.  Further, while the content 
of the report was read into the record of the hearing, the 
veteran did not waive initial review and consideration by the 
RO.  See 38 C.F.R. § 20.1304.

The absence of a waiver of RO review do not concern the Board 
at this juncture, however, as the Board uses Dr. McCoy's 
report in a manner favorable to the veteran.  Dr. McCoy's 
report is presumed credible at this stage of the proceedings.  
Thus, the bottom line is that the service medical records 
added to the claims file and his nexus opinion, though 
apparently based on history, relates to an unestablished fact 
pertaining to the claim and they raise a reasonable 
possibility that the claim will be proved.  New and material 
evidence has, therefore, been submitted.  38 C.F.R. 
§ 3.156(a).

The claim is reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disorder has been 
submitted, and the claim is reopened.  


REMAND

The RO did not afford the veteran an examination, being as 
his claim was not reopened under 38 U.S.C.A. § 5108.  Having 
reopened the prior claim, an examination is now in order.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

On remand, it is imperative that the RO seek to obtain 
detailed records related to the dates and types of the 
veteran's USAR and USANG service, as the current state of the 
record indicates that periods of ACDUTRA or IADUCTRA may have 
been mistaken for other active service.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disorder since 1978.  After securing 
the necessary release, the RO should 
attempt to obtain any records not already 
associated with the claims file.

3.  The RO should also search and review 
any records at the RO related to a 2007 
report/nexus opinion of Dr. McCoy.  The 
review should include asking the veteran 
and his representative if another copy is 
available.

4.  The RO should obtain all of the 
veteran's USAR and USANG personnel 
records from the appropriate USAR agency 
and the National Guard Bureau, to include 
a detailed accounting of the veteran's 
tours of ACDUTRA and IACDUTRA.  A mere 
compilation of reserve or ANG points 
earned each year will not comply with 
this remand instruction.  An actual 
accounting of the specific dates for 
which the veteran was ordered to and 
served ACDUTRA and IADUCTRA tours, 
including copies of any special orders 
extant to that effect, is what the Board 
seeks.

5.  After the above is complete the 
veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination.

Request the examiner to determine if the 
service medical records document a low 
back injury in 1988 or thereabouts.  If 
so, request the examiner to render an 
opinion as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that any diagnosed low back 
disorder is causally related to a 1988 
in-service injury the veteran claims, or 
to any of the low back episodes 
documented in the service medical 
records, or to the low back episodes 
which occurred in the 1990s.  The 
examiner is to specifically comment on 
Dr. McCoy's opinion, be it in agreement 
or disagreement.  Any opinion should be 
fully explained and the rationale 
provided.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


